Citation Nr: 1221518	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  03-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In April 2005 and August 2009, the Board remanded this case for further evidentiary development.  Having found that the requested development has been completed and the dictates of the remands have been substantially complied with, the Board proceeds to the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the RO has adjudicated the Veteran's claim of PTSD without looking to his other diagnosed psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matters of service connection for psychiatric disabilities other than PTSD diagnosed are part and parcel of a service connection for PTSD claim.  As will be discussed below, the Veteran has asserted that he has recurrent distressing dreams, intense psychological distress, avoidance, hypervigilance, intrusive memories, and exaggerated startle response that are related to the traumatic events he experienced during active duty. The medical evidence shows diagnoses of depression, anxiety disorder, and PTSD.  Accordingly, the Board has consolidated these matters, and recharacterized the issue to reflect that it is one of service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, NOS.  

Throughout the claims file, the Veteran has asserted that he is totally disabled and unable to obtain substantial employment.  Based upon the decision below, and the RO's August 2011 rating decision which granted service connection for an ischemic heart disease, the RO should determine whether the Veteran is entitled to a total disability based upon individual unemployability. Further, the Veteran submitted medical evidence in May 2008 which relates to diabetes mellitus.  The RO should clarify whether the Veteran wishes to file a claim of service connection for diabetes mellitus.  As these matters have been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's anxiety disorder is as likely as not attributable to traumatic events during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's anxiety disorder was incurred in active service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(f)(2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Because the claim for entitlement to service connection for an acquired psychiatric disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

II.  Service Connection

The Veteran contends that his acquired psychiatric disorder, to include anxiety, depression, and PTSD, is related to service.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§  3.304(f), 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Section 1154(b) requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Moreau, at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

During the course of the appeal, the criteria for service connection for PTSD concerning verification of PTSD stressors have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressors involving feelings of anxiety due to the being under attack from enemy fire and witnessing numerous people become wounded or killed during his service, the new criteria regarding the verification of PTSD stressors are applicable in this case.

Post-service medical records establish that the Veteran has been diagnosed with anxiety, major depressive disorder, and PTSD.  As such, the Veteran has a current disability and the Board turns to the issues of in-service incurrence and nexus.  

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder due to stressful events which occurred during his period of active duty in Vietnam.  These claimed stressors specifically include witnessing the suicide of a fellow service member in October/November 1968 and of a friend getting hit in the face with shrapnel in the same week that the suicide occurred.  He also indicated that his unit experienced constant mortar attacks and constant gunfire while stationed in Da Nang during the Tet Offensive in 1969.  See April 2002 Stressor Statement.  In a December 2009 memorandum, a member of VA's Joint Services Record Research Center (JSRRC) Team found that the Veteran's personnel file verified that he was assigned to A Company, 37th Signal Battalion from July 1968 to July 1969.  The JSRRC Team memorandum also indicated that an attack took place on the Da Nang ammo supply point in April 1969 and Center for Unit Records Research (CURR) responses detailed an enemy rocket attack on the Da Nang Airbase in December 1969.  VA databases also verified numerous enemy rocket and mortar attacks on the Da Nang Air Base resulting in U.S. military casualties between July 1968 and June 1969.  Based upon the foregoing, the JSRRC Team member concluded that the Veteran's stressor statements were corroborated.  

The Veteran's service treatment records are unremarkable for complaints, diagnosis, or treatment of an acquired psychiatric disorder, to include PTSD or anxiety.  During the January 2004 travel board hearing, the Veteran testified that he sought psychiatric treatment for his anxiety in Fort Devens before he was discharged.  The Veteran attributed his anxiety to his experiences in Vietnam.  In a May 2009 statement, the Veteran asserts that he suffered from nightmares and took medication for his anxiety and depression.  The Veteran's wife also submitted a statement in May 2009 where she indicated that the Veteran's psychiatric symptoms included bouts of depression, spontaneous crying, and exaggerated startle response.  The Veteran and his wife are competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  The Board finds that these statements regarding the Veteran's symptoms are credible as there is no contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Thus, there is probative evidence supporting the notion that the Veteran experienced relevant symptoms in service and has continued to experience these symptoms since service separation.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records); but see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010)(indicating that for noncombat Veterans providing non-medical lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  

Medical evidence is not always required when the determinative issue involves either medical diagnoses or etiology, and may be established by competent lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, psychiatric disorders, to include PTSD and anxiety are not those types of disabilities.  As such, the Veteran is not competent to provide a diagnosis or proffer an etiological opinion as to his acquired psychiatric disorder.    

Turning to the medical evidence, a private treatment note from a Dr. Winstrom, dated in July 2002, indicates that the Veteran was less depressed.  There are no further treatment notes from Dr. Winstrom noting any further observations regarding the Veteran's psychological state.  

VA treatment records dated in January 2003 indicate that the Veteran complained of anxiety and anger issues; the examiner noted the Veteran's Vietnam service; and the Veteran was diagnosed with depression, R/O PTSD.  A February 2003 treatment note indicates that the Veteran had terrible nightmares, flashbacks, and memories from his Vietnam experience.  He had poor recall, trouble sleeping, and was hypervigilant.  The Veteran was diagnosed with anxiety disorder, R/O PTSD.  Treatment notes dated in March 2003 and November 2003 reflect diagnoses of depression and refer to the Veteran's military service in Vietnam.  In a February 2006 psychiatric treatment note, the Veteran was diagnosed with PTSD and dysthymia.  A February 2002 VA treatment note indicates that the Veteran was seen by the mental health clinic for PTSD and treated with medication.  Mental health clinic notes dated from September 2008 to June 2009 indicate that the Veteran continued to seek treatment for his psychiatric problems to include PTSD and dysthymia.  

The was afforded a VA examination in January 2010 by a clinical psychologist to evaluate his psychiatric disabilities and provide an etiological opinion.  The Veteran recounted his war time experiences while in Da Nang, Vietnam, to include being subject to mortar attacks and watching a fellow service man commit suicide.  Upon examination, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner found that the Veteran did meet the criteria for an anxiety disorder, NOS, and opined that this disability was the result of the Veteran's combat in Vietnam.  The VA examiner noted that the Veteran's stressors including being deployed to Da Nang, Vietnam, being subject to mortar attacks, and witnessing the fellow service man commit suicide.  

As mentioned above, VA relaxed the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f).  While the amended provision would be applicable, the VA medical records do not show that VA psychiatrists or psychologists related the in-service stressors to the Veteran's diagnosed PTSD as expressly required under 38 C.F.R. § 3.304(f).  Instead, the January 2010 VA psychologist related anxiety disorder, NOS, to the stressful events the Veteran experienced in Vietnam.  Therefore, there is no nexus in this case between PTSD, if any, and events in service.

Although the Board could remand this matter to obtain an etiological opinion from a VA psychologist or psychiatrist as to whether PTSD, if any, is also present and a result of stressful events in service, the Board concludes that further delay in this case is not necessary as the Veteran's claim has been recharacterized to include his anxiety disorder which has been linked to service.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Concerning this, the Board notes that if it is determined that PTSD symptoms, if any, cannot be disassociated from those resulting from his anxiety, VA adjudicators must resolve this doubt in his favor and effectively presume all psychiatric symptoms are attributable to or part and parcel of the service-connected anxiety.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Given the facts above, the Board finds that the evidence for and against the claim for service connection for an anxiety disorder is at least in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for anxiety disorder, NOS, is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


